                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                          IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   S.A. MISSION CORPORATION, a California                     No. C 18-03456 WHA
                                                                         11   corporation; AZAR ASSOCIATES, LLC, a
United States District Court




                                                                              California limited liability company,
                               For the Northern District of California




                                                                         12                 Plaintiffs,
                                                                         13                                                              ORDER GRANTING
                                                                                v.                                                       PRELIMINARY INJUNCTION
                                                                         14   BP WEST COAST PRODUCTS LLC, a
                                                                         15   Delaware limited liability company; and DOES
                                                                              1 through 10, inclusive,
                                                                         16                 Defendants.
                                                                         17                                                 /

                                                                         18                                         INTRODUCTION
                                                                         19          In this action, a gas station franchisee moves to preliminarily enjoin an oil company
                                                                         20   from terminating its franchise agreements. To the extent stated below, a preliminary injunction
                                                                         21   is GRANTED.
                                                                         22                                           STATEMENT
                                                                         23          Plaintiff S.A. Mission Corporation (owned by Naifeh Azar) owns and operates an
                                                                         24   ARCO-branded gas station and am/pm mini market in San Francisco. In August 2006, S.A.
                                                                         25   Mission (by assignment) and defendant BP West Coast Products (“BPWCP”) entered into two
                                                                         26   franchise agreements — a Contract Dealer Gasoline Agreement (“the gas agreement”) and an
                                                                         27   am/pm Mini Market Agreement (“the am/pm agreement”) (Dkt. Nos. 1 ¶ 11; 18 ¶ 1, Exh. 1, 2).
                                                                         28
                                                                          1           Both franchise agreements contained provisions relating to what BPWCP refers to as
                                                                          2   “image standards.” Under these provisions, S.A. Mission agreed to maintain the premises in
                                                                          3   good repair. With respect to the am/pm agreement, S.A. Mission further agreed to maintain the
                                                                          4   mini market according to standards set forth in BPWCP’s store systems manuals. These
                                                                          5   provisions also provided that BPWCP would perform periodic inspections and that repeated
                                                                          6   failure or poor performance would be grounds for termination or nonrenewal of the agreement
                                                                          7   (Dkt. Nos. 1, Exh. 2 ¶ 14.5; 2 ¶¶ 3.01, 10.1).
                                                                          8           Beginning 2013, BPWCP enforced its image standards for both the gas station and
                                                                          9   am/pm mini market through its unified Consumer and Operations Retail Excellence (“CORE”)
                                                                         10   program — which is based on standards set forth in BPWCP’s store system manuals — and
                                                                         11   employed a third party to conduct quarterly inspections of franchisee stations. Under BPWCP’s
United States District Court
                               For the Northern District of California




                                                                         12   CORE program, franchisees had to obtain an inspection score of at least 70 percent to be
                                                                         13   considered in compliance with the franchise agreements. (The agreements themselves do not
                                                                         14   call out 70 percent compliance, nor do they call out the CORE program.) (Dkt. Nos. 18-4 at 2;
                                                                         15   35 at 2; 89 ¶ 9).
                                                                         16           In January 2017, BPWCP instituted a more muscular program, one with a CORE
                                                                         17   “default escalation process.” Under this new process, any station failing a CORE inspection
                                                                         18   (i.e., receiving a score below 70 percent) would receive a notice of default. Continued failure
                                                                         19   would result in additional default letters “with escalating consequences up to and including the
                                                                         20   potential for non-renewal or termination of the franchise and gas agreements” (Dkt. Nos. 89 ¶ 9;
                                                                         21   90 ¶ 14).
                                                                         22           Under the new CORE default escalation process, S.A. Mission failed four consecutive
                                                                         23   quarterly CORE inspections. These failures prompted three default notices and opportunities to
                                                                         24   cure. After the fourth failed CORE inspection, BPWCP sent S.A. Mission a “90 Day Notice of
                                                                         25   Termination and Demand for Payment” on March 28, 2018. The notice advised S.A. Mission
                                                                         26   that the franchise agreements would be terminated on July 2, 2018 (Dkt. Nos. 18-4, 18-5).
                                                                         27           S.A. Mission filed the instant motion to preliminarily enjoin BPWCP from terminating
                                                                         28   the franchises. During the first hearing on the instant motion on September 7, 2018, a


                                                                                                                               2
                                                                          1   temporary stay of the termination was ordered pending an evidentiary hearing held on
                                                                          2   November 13, 2018, and ruling. BPWCP was allowed to inspect the premises at will in the
                                                                          3   interim (unannounced) (Dkt. No. 42). Additional evidentiary hearings followed on December
                                                                          4   19 and December 27, 2018.
                                                                          5          In sum, S.A. Mission has received a failing CORE inspection score six consecutive
                                                                          6   times — two of which were scored in the two months intervening between the initial motion
                                                                          7   hearing and the subsequent November 13, 2018, evidentiary hearing. (To its credit, S.A.
                                                                          8   Mission received passing scores on its most recent CORE inspections in November and
                                                                          9   December of 2018.) BPWCP argues that termination of the franchise agreements based on the
                                                                         10   CORE default escalation process is valid pursuant to the pertinent provisions within the
                                                                         11   agreements.
United States District Court
                               For the Northern District of California




                                                                         12          S.A. Mission contends that the CORE inspections are arbitrary and pretextual for
                                                                         13   BPWCP’s alleged true motive of purchasing its station at a cheap price in order to increase
                                                                         14   BPWCP’s “company-owned/operated” portfolio (Dkt. Nos. 70-5; 70-6; 74 at 9–11).
                                                                         15          This order follows full briefing and oral argument, followed by expedited discovery,
                                                                         16   multiple supplemental briefings, and three subsequent evidentiary hearings.
                                                                         17                                              ANALYSIS
                                                                         18          1.      PETROLEUM MARKETING PRACTICES ACT.
                                                                         19          The PMPA is federal legislation “intended to protect gas station franchise owners from
                                                                         20   arbitrary termination or nonrenewal of their franchises with large oil corporations and gasoline
                                                                         21   distributors.” DuFresne’s Auto Serv., Inc. v. Shell Oil Co., 992 F.2d 920, 925 (9th Cir. 1993).
                                                                         22   To that end, the PMPA provides that a franchisor may only terminate or decline to renew a
                                                                         23   franchise relationship based upon one of the specifically enumerated grounds in Section
                                                                         24   2802(b)(2) of the PMPA and upon the franchisor’s compliance with its notice requirements.
                                                                         25          If a franchisor fails to comply with a statutory requirement, a franchisee may bring an
                                                                         26   action to prevent termination or non-renewal. Specifically, a franchisee “may obtain
                                                                         27   preliminary injunctive relief if: (1) it establishes that the franchise has been terminated and that
                                                                         28   ‘there exists sufficiently serious questions going to the merits to make such questions a fair


                                                                                                                               3
                                                                          1   ground for litigation,’ and (2) the court determines that, on balance, the hardships imposed upon
                                                                          2   the franchisor by issuance of preliminary injunctive relief are less than the hardships that would
                                                                          3   be imposed upon the franchisee in the absence of such relief.” Khorenian v. Union Oil Co. of
                                                                          4   California, 761 F.2d 533, 535 (9th Cir. 1985) (citing 15 U.S.C. § 2805(b)(2)(A) and (B)).
                                                                          5           “[O]nce the franchisee establishes that the franchise relationship has been terminated or
                                                                          6   that it has not been renewed, the franchisor ‘shall bear the burden of going forward with
                                                                          7   evidence to establish as an affirmative defense that such termination or non-renewal was
                                                                          8   permitted’ under one of the statutorily enumerated grounds.” Ibid. (quoting 15 U.S.C. §
                                                                          9   2805(c)). To rebut the franchisor’s showing, “the franchisee need show only the existence of
                                                                         10   ‘sufficiently serious questions’ as to the propriety of the termination under the Act to present a
                                                                         11   ‘fair ground’ for litigation.” Id. at 536.
United States District Court
                               For the Northern District of California




                                                                         12           “The test for the issuance of a preliminary injunction under the PMPA is more liberal
                                                                         13   than that in the general run of cases.” Id. at 535. In sum, “a franchisee is entitled to a
                                                                         14   preliminary injunction if the balance of hardship tips in his favor and there is a ‘reasonable
                                                                         15   chance’ that the franchisor will be unable to prove that the termination was permissible” under
                                                                         16   the PMPA, that is, there are “sufficiently serious questions” as to whether the termination was
                                                                         17   proper. Id. at 535–36.
                                                                         18           While the PMPA certainly applies to the gas agreement, the parties dispute whether the
                                                                         19   PMPA also applies to the am/pm agreement (Dkt. Nos. 107, 109). Outside the PMPA, under
                                                                         20   our court of appeals’ more stringent but sliding scale test for granting preliminary injunctions,
                                                                         21   S.A. Mission must demonstrate that: (1) serious questions going to the merits were raised, (2)
                                                                         22   the balance of hardships tips sharply in the S.A. Mission’s favor, (3) there is a likelihood of
                                                                         23   irreparable harm, and (4) that the injunction is in the public interest. All. for the Wild Rockies v.
                                                                         24   Cottrell, 632 F.3d 1127, 1134–36 (9th Cir. 2011) (incorporating factors from Winter v. Nat. Res.
                                                                         25   Def. Council, Inc., 555 U.S. 7 (2008)).
                                                                         26           Here, even assuming the more stringent four-factor test applies to the termination of
                                                                         27   both the gas agreement and the am/pm agreement, this order finds that S.A. Mission has met the
                                                                         28   more stringent four-factor test for both franchise agreements.


                                                                                                                                4
                                                                          1          2.       SERIOUS QUESTION GOING TO THE MERITS.
                                                                          2          BPWCP’s notice of termination cited two statutory grounds for termination: (1) “failure
                                                                          3   by the franchisee to comply with any provision of the franchise, which provision is both
                                                                          4   reasonable and of material significance to the franchise relationship,” and (2) “failure by the
                                                                          5   franchisee to exert good faith efforts to carry out the provisions of the franchise” after having
                                                                          6   received written notice of such failure and having been afforded a “reasonable opportunity” to
                                                                          7   comply with the provisions in question. 15 U.S.C. § 2802(b)(2)(A) and (B); Khorenian, 761
                                                                          8   F.2d at 535. Both are based on the CORE inspections.
                                                                          9          S.A. Mission, however, has shown that there is a “reasonable chance” that BPWCP will
                                                                         10   be unable to prove that the termination of both franchises was permissible under the
                                                                         11   agreements.
United States District Court
                               For the Northern District of California




                                                                         12                   A.      Serious Questions Regarding The CORE Inspection Regime.
                                                                         13          Under both franchise agreements, S.A. Mission agreed to maintain “image standards” as
                                                                         14   set forth in BPWCP’s store systems manuals and undergo periodic inspections by BPWCP to
                                                                         15   monitor compliance (Dkt. No. 35 at 3). The gas agreement does not mention the systems
                                                                         16   manual or CORE inspections, and only provided the following (Dkt. No. 1, Exh. 2 ¶ 14.5):
                                                                         17                 14.5 Standards. The Premises must be clean, well maintained, and
                                                                                            graffiti free, with structures, driveways and pavement in good repair.
                                                                         18                 BPWCP will perform periodic inspection for which repeated failure or
                                                                                            poor performance is grounds for termination or nonrenewal of this
                                                                         19                 Agreement.
                                                                         20   The am/pm agreement provided (Dkt. No. 18, Exh. 2 ¶¶ 3.01, 10.1):
                                                                         21                 3.01 Operator agrees that it shall operate the Store and maintain the
                                                                                            Premises in accordance with the standards, methods, procedures,
                                                                         22                 requirements, instructions, food specifications and equipment
                                                                                            specifications set forth in the am/pm Store Systems/Operations Manual .
                                                                         23                 . . and any and all subsequent amendments and supplements thereto. . . .
                                                                         24                 10.1 Operator shall comply with the housekeeping and maintenance
                                                                                            provisions set forth in the Systems Manual and shall maintain the
                                                                         25                 Premises, Store and Store Equipment in a clean, orderly, safe, graffiti
                                                                                            free, sanitary and operable condition. BPWCP shall perform periodic
                                                                         26                 inspections, for which repeated failure or poor performance is grounds
                                                                                            for termination or nonrenewal of this Agreement.
                                                                         27
                                                                              These franchise provisions are both reasonable and of material significance to the franchise
                                                                         28
                                                                              relationship, as BPWCP (and all other franchisees) have an “obvious stake in the maintenance

                                                                                                                               5
                                                                          1   of its image with the public.” Walters v. Chevron U. S. A., Inc., 476 F. Supp. 353, 356 (N.D.
                                                                          2   Ga. 1979), aff’d, 615 F.2d 1135 (5th Cir. 1980).
                                                                          3             The termination notice listed S.A. Mission’s last five scores (which are given every
                                                                          4   quarter) — the last four of which fell below the 70 percent passing score.1 The notice of
                                                                          5   termination explained that S.A. Mission must obtain a “passing CORE Operations Inspection
                                                                          6   Score of 70% as required pursuant to Section 1 of the Store Systems Manual, Section 14.5-
                                                                          7   Standards of the Gas Agreement, and Section 10.01 of the Mini Market Agreement” (Dkt. No.
                                                                          8   18-4 at 2). That requirement, however, is only found in the store systems manual, not in the
                                                                          9   agreements themselves (Dkt. No. 89-1 at 5):
                                                                         10                 BP Requires that all sites participate in BP’s Operational Standards
                                                                                            Inspection Program. The program incorporates an Operational site
                                                                         11                 inspection, Mystery Shop, and Food Safety Index component.
United States District Court
                               For the Northern District of California




                                                                         12                 BP will perform Inspections throughout the year to ensure compliance
                                                                                            with the Operational Standards Program. Each facility will be evaluated
                                                                         13                 quarterly on the ampm Inspection Program by way of an operational
                                                                                            inspector and a separate consumer mystery shop inspection. The
                                                                         14                 passing quarterly score for the ampm inspection is 70%.
                                                                         15   The notice explained that these scores “demonstrat[ed] a continued pattern of repeated failure to
                                                                         16   pass the CORE Operations Inspections,” despite the fact that BPWCP “permitted an extended
                                                                         17   period of time for [S.A. Mission] to cure the defaults set forth in the Three Default Notices”
                                                                         18   issued on June 27, 2017, September 20, 2017, and January 12, 2018 (id. at 1–2). The notice
                                                                         19   then explained that the aforementioned reasons were valid grounds for termination under
                                                                         20   Sections 2802(b)(2)(A) and (B) of the PMPA.
                                                                         21             S.A. Mission does not dispute that it received these failing CORE inspection scores,
                                                                         22   now six times in a row.2 Rather, S.A. Mission argues that some of the standards “are arbitrary
                                                                         23   and make no sense” and that certain “inspectors and BPWCP Representatives are bribed by
                                                                         24   franchisees for favorable treatment when it comes to these CORE Inspections and those, like
                                                                         25   S.A. Mission, who don’t participate in such conduct are punished” (Dkt. No. 17 at 5). S.A.
                                                                         26
                                                                         27
                                                                                    1
                                                                                        Specifically, the premises scored 59.46%, 58.65%, 59.88%, and 64.76%.
                                                                         28
                                                                                    2
                                                                                        Nor does it dispute that it failed sixteen times prior to the CORE escalation program.

                                                                                                                                        6
                                                                          1   Mission, however, produced no evidence as to the latter accusations of bribery in briefing or at
                                                                          2   our three evidentiary hearings.
                                                                          3          S.A. Mission is by no means a faultless franchisee but, it has raised a sufficiently serious
                                                                          4   question going to the CORE regime. The CORE program is not mentioned in the agreements.
                                                                          5   The agreements refer only to generic cleanliness image standards in the case of the gas
                                                                          6   agreement and further to the manual in the case of the am/pm agreement. To sustain a
                                                                          7   termination, BPWCP must persuade a jury that the standards set forth in the agreements were
                                                                          8   violated. A jury may (or may not) agree with BPWCP that the CORE inspection failures
                                                                          9   translate to violations of the image standards in the agreements.
                                                                         10          In undertaking a fairness analysis of the CORE program, the Court took a hard look at
                                                                         11   each and every question in the CORE inspection reports. Based on that review, certain CORE
United States District Court
                               For the Northern District of California




                                                                         12   inspection questions exhibited examples of dubious authority (Dkt. No. 54-6), double dipping
                                                                         13   (Dkt. No. 54-5 at 14–15, § 13, Qs 16, 18), and point deductions without supporting evidence,
                                                                         14   i.e., photos of the purported infractions (Dkt. No. 54-3 § 3, Q 11).
                                                                         15          For example, in the CORE inspection report dated May 2, 2017, S.A. Mission lost points
                                                                         16   for not having a produce “source log” (Dkt. 54-5 § 1, Q 13). The systems manual, however,
                                                                         17   required no such thing. The requirement was simply that the “Operator/Mini-Market Manager
                                                                         18   must retain receipt of purchase for traceability in the event of a recall” (Dkt. No. 89-1 at 40).
                                                                         19   S.A. Mission claims to have retained all receipts and invoices which, if true, would satisfy this
                                                                         20   requirement (assuming adequate vendor and product information is listed).
                                                                         21          Another example involved the fruit merchandiser. S.A. Mission received zero points for
                                                                         22   having sold out of bananas, despite having apples and oranges available for purchase (Dkt. No.
                                                                         23   54-6 § 7, Q 12). The systems manual, however, only required that the “[f]ruit merchandizer
                                                                         24   must be available and stocked” (Dkt. No. 89-1 at 41). This question again overreached beyond
                                                                         25   the manual and thus the contract.
                                                                         26          A separate problem concerns compound questions in the CORE inspection. These
                                                                         27   questions that cluster elements may unfairly deduct points that otherwise would be deserving.
                                                                         28   For example, a compound question might cover five elements. A franchisee could pass as to


                                                                                                                               7
                                                                          1   four and not pass on one but lose all five points merely because of goofing up on one element.
                                                                          2   BPWCP was the one who decided how to group the elements and to impose an “all or nothing”
                                                                          3   scoring mechanism as to compound questions. A jury might decide that the “all or nothing”
                                                                          4   system led to an unfair evaluation.
                                                                          5          It is further worrying that the CORE inspection seems to be a moving target at times.
                                                                          6   Both the questions and the allocation of points in the CORE inspection seem to change each
                                                                          7   quarter whereas the systems manual, on which the questions are based, is updated on an annual
                                                                          8   basis (Dkt. No. 89 ¶ 6).
                                                                          9          The issue of potentially arbitrary point allocation is exacerbated by the fact that BPWCP
                                                                         10   automatically deducted fifty points from the inspection’s total score if the franchisee received
                                                                         11   less than 80 percent in Section 1 (the Food Safety Index). Though food safety is obviously
United States District Court
                               For the Northern District of California




                                                                         12   important, this penalty further raises the specter of the CORE program’s arbitrariness, as the
                                                                         13   total score for any given inspection ranges anywhere between about 450 to 550 possible points
                                                                         14   (depending on which questions happened to apply to that inspection). This “standard” penalty,
                                                                         15   therefore, varies between nine and eleven percent depending on the quarter.
                                                                         16          Also suspect are the seemingly phantom questions uncovered at the December 19, 2018,
                                                                         17   evidentiary hearing, where certain questions are “scored differently” than others. For example,
                                                                         18   in scrutinizing Questions 16 and 22 of Section 1 (which relates to the Food Score Index) in the
                                                                         19   December 2017 CORE inspection report, the Court observed that S.A. Mission passed those
                                                                         20   questions yet received no points for passing. This was so despite those questions having seven-
                                                                         21   point values as denoted in the 2017 am/pm operation inspection survey summary (Dkt. No. 117
                                                                         22   at 279:18–24, 281:21–23; Exh. 277).
                                                                         23          BPWCP’s witness Matthew Chandik subsequently attempted to address this discrepancy
                                                                         24   by stating that those questions related to the “basics of the site operation” and were thus
                                                                         25   weighted differently. That is, since 2013 (when the CORE program was launched), BPWCP
                                                                         26   chose not grant any points in connection with some “CORE questions” it considered so
                                                                         27   fundamental that meeting them earned no points but flunking them cost points (Dkt. No. 117 at
                                                                         28   392:7–14). This “heads I win, tails you lose” explanation seemed to have come out of thin air


                                                                                                                               8
                                                                          1   and was nowhere in writing or on the scoring sheet supposedly available to franchisees to
                                                                          2   understand how the scoring would work (Exh. 277).3
                                                                          3               Moreover, BPWCP provided this convoluted summary document to franchisees on an
                                                                          4   annual basis (i.e., the questions as well as their scoring weight are altered every year). This
                                                                          5   summary detailed “the specific section, question number . . ., the question text, [and] the
                                                                          6   interpretation [of the] text” (Dkt. No. 117 at 393:2–4). It also included “several additional
                                                                          7   columns,” with one column identifying “the point value associated with each [defaultable]
                                                                          8   question” and another identifying “the question style” (id. at 393:5–8). Given that the Court
                                                                          9   had difficulty following the summary and how it related to the inspection report even after the
                                                                         10   witness’s explanation, a jury might plausibly find unreasonable BPWCP’s theory that
                                                                         11   franchisees would stay apprised of how the CORE regime would work.
United States District Court
                               For the Northern District of California




                                                                         12               Any test to terminate a franchise must be fair and reasonable when taking into account
                                                                         13   the objectives of the agreements. Taking the record as a whole, a jury might reasonably
                                                                         14   conclude (or not) that the CORE inspection, as administered to S.A. Mission, did not fairly
                                                                         15   translate to a violation of the image standards.
                                                                         16               When a franchise agreement imposes a general requirement to maintain image
                                                                         17   standards, the franchisor may presumably adopt specific but reasonable image standards,
                                                                         18   communicate them to its franchisees, and terminate those who fall short, at least after notice and
                                                                         19   opportunity to cure. In turn, to police the standards, the franchisor may presumably devise an
                                                                         20   objective list of inspection questions and compose a scoring scheme so long as the list and
                                                                         21   scheme are fair and reasonable in light of the objectives of the franchise. The administration of
                                                                         22   the inspection and scoring must also be uniform across all stations, meaning that if the standards
                                                                         23   are read into one agreement, they must be read into all like it. Leniency as to one would mean
                                                                         24   leniency as to all. But it will still be up to a jury to say whether or not a flunking grade in the
                                                                         25   instant action translates to a violation of the image standards required by the contract. Here, a
                                                                         26   jury could plausibly disagree (or agree) with BPWCP.
                                                                         27
                                                                                      3
                                                                                         And, the summary document itself contained errors. For example, the witness conceded that though
                                                                         28   Question 16 was identified as a CORE question, the summary document erroneously omitted this identification
                                                                              (Dkt. No. 117 at 395:14–23).

                                                                                                                                      9
                                                                          1                     B.       Serious Questions Exist Regarding CORE’s Application
                                                                                                         to Separate Franchise Agreements.
                                                                          2
                                                                                       The am/pm agreement contains a one-way cross-default provision whereby the mini
                                                                          3
                                                                               market franchise may be terminated if the gas agreement is terminated. The provision states
                                                                          4
                                                                               that “[i]n the case of Concurrent Operations at the Premises, BPWCP may terminate this
                                                                          5
                                                                               Agreement upon termination of any one other franchise agreement” (Dkt. No. 18-2 § 18.05).
                                                                          6
                                                                               Significantly, the gas agreement has no similar cross-default provision.
                                                                          7
                                                                                       The main criticisms in the CORE inspection reports here concentrated on the am/pm
                                                                          8
                                                                               mini market, less so on the gas station — but the CORE reports did not identify which franchise
                                                                          9
                                                                               the points were assigned to. Yet BPWCP seeks to use its single CORE inspection as a ground
                                                                         10
                                                                               to terminate both franchises. On the current record, it is unclear whether BPWCP has shown
                                                                         11
United States District Court




                                                                               that the gas station alone would have scored below the 70 percent threshold, even assuming
                               For the Northern District of California




                                                                         12
                                                                               below 70 percent would translate to a contract violation.4
                                                                         13
                                                                                       BPWCP claims that S.A. Mission’s “CORE inspections included the very same
                                                                         14
                                                                               questions used to inspect ARCO gas only stations” (Dkt. No. 107 at 8). There is no doubt that
                                                                         15
                                                                               S.A. Mission’s repeated failures included some deficiencies in the gas station franchise (e.g.,
                                                                         16
                                                                               incomplete windshield washing stations). But because the CORE inspection used here is a
                                                                         17
                                                                               single assessment, it is not clear whether each franchise would have independently failed.
                                                                         18
                                                                               BPWCP has not put in evidence a gas-only version of the CORE inspection for comparison, nor
                                                                         19
                                                                               has it attempted to sort out the unified inspection report. The Court and jury cannot be expected
                                                                         20
                                                                               to tease apart and separately apply BPWCP’s questions, nor can it know what the gas-only
                                                                         21
                                                                               inspection report would entail.
                                                                         22
                                                                                       BPWCP has rested its case on an all-or-nothing basis (Dkt. Nos. 99 at 97; 107 at 7–10).
                                                                         23
                                                                               Since BPWCP has not carried the day as to “all,” it must wind up with “nothing,” at least at this
                                                                         24
                                                                               stage. Because there is no cross-default provision in the gas agreement, it is all the more
                                                                         25
                                                                         26
                                                                         27            4
                                                                                         This order again notes that the gas agreement does not mention the store systems manual, let alone
                                                                              the CORE program. BPWCP argued during the evidentiary hearing that S.A. Mission could be independently
                                                                         28   found in violation of the gas agreement’s image standard provision even without the benefit of the CORE
                                                                              program. Again, however, a jury might plausibly find otherwise.

                                                                                                                                       10
                                                                          1   important for BPWCP to prove that each of S.A. Mission’s franchises would score below the 70
                                                                          2   percent threshold.
                                                                          3          In sum, S.A. Mission has raised sufficiently serious questions going to the merits such
                                                                          4   that a jury could reasonably conclude that the CORE inspection results are not a valid ground
                                                                          5   for termination in this case. The separate issue of basing independent termination on a single
                                                                          6   unified inspection paired with the lack of cross-default also raises sufficiently serious questions
                                                                          7   calling into question BPWCP’s termination of both franchise agreements.
                                                                          8          3.      BALANCE OF HARDSHIPS.
                                                                          9          This order finds that the balance of hardships tips sharply in favor of the franchisee.
                                                                         10   This is not to say that BPWCP does not have its own hardships if the parties must live together
                                                                         11   for a while longer. Some of S.A. Mission’s shortfalls are concerning. This in turn has the
United States District Court
                               For the Northern District of California




                                                                         12   potential to negatively affect other compliant franchisees (due to threats to the brand image)
                                                                         13   (Dkt. No. 35 at 10; 70 at 13). (S.A. Mission’s recent passing performances on the November
                                                                         14   and December CORE inspections, however, tend to mitigate BPWCP’s hardship slightly.)
                                                                         15          These concerns, however, are heavily outweighed by the immediate hardship that would
                                                                         16   be imposed on S.A. Mission, its owner and principal operator Naifeh Azar, and her family who
                                                                         17   work at the franchises and who rely on the franchises to earn a living. This is particularly true
                                                                         18   in light of the fact that a restrictive covenant (also incorporated by BPWCP) prohibits S.A.
                                                                         19   Mission from selling any other type of motor fuel or operating any convenience store or fast
                                                                         20   food restaurant other than the am/pm mini market until March 2027. S.A. Mission’s only
                                                                         21   feasible options would be to either find a replacement franchisee for S.A. Mission (and thus
                                                                         22   effectively act as a landlord) or sell the property.
                                                                         23          4.      IRREPARABLE HARM.
                                                                         24          Irreparable harm is likely if the preliminary injunction is not granted. Termination of
                                                                         25   S.A. Mission’s franchises would cause its business to fail, the loss of goodwill, and deprive its
                                                                         26   owner’s family of its current source of income (Dkt. No. 17 at 2, 10). Absent this preliminary
                                                                         27   injunction, irreparable harm is a near certainty.
                                                                         28


                                                                                                                                11
                                                                          1            5.       PUBLIC INTEREST.

                                                                          2            BPWCP’s attempted termination seem largely based on S.A. Mission’s failure to

                                                                          3    maintain “image standards” and concerns over product freshness rather than food safety. As for

                                                                          4    health and safety concerns, BPWCP’s claims of potential consumer harm are mitigated by S.A.

                                                                          5    Mission’s current passing food safety score of 92 from the San Francisco Department of Public

                                                                          6    Health and the recent passing CORE inspection scores in November and December 2018 (see

                                                                          7    Dkt. No. 54-4 at 16). On balance, this order finds that the public interest factor favors

                                                                          8    injunctive relief.5

                                                                          9                                                  CONCLUSION

                                                                         10            Pending trial and/or further order, BPWCP is preliminarily enjoined from terminating

                                                                         11    S.A. Mission’s gas and am/pm market agreements on condition of a bond in the amount of
United States District Court




                                                                               $60,000 to be posted by JANUARY 18 AT NOON. BPWCP may continue random and
                               For the Northern District of California




                                                                         12
                                                                         13    unannounced inspections at will.

                                                                         14            Trial is hereby SET for JUNE 17 AT 7:30 A.M. At trial, no reference shall be made to

                                                                         15    this order or to any preliminary injunction by anyone, including counsel or witnesses or the

                                                                         16    parties, in the presence of any juror or potential juror. No suggestion shall be made that the

                                                                         17    Court in any way has questioned the CORE regime.

                                                                         18
                                                                         19            IT IS SO ORDERED.

                                                                         20
                                                                         21    Dated: January 3, 2019.
                                                                                                                                                WILLIAM ALSUP
                                                                         22                                                                     UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27           5
                                                                                         S.A. Mission filed a “reply brief” and a supporting reply declaration by Naifeh Azar to BPWCP’s
                                                                              supplemental brief on October 9 (Dkt. Nos. 63, 63-1). BPWCP moves to strike, arguing that such filing was
                                                                         28   unauthorized and untimely (Dkt. No. 65 at 2). BPWCP moves in the alternative for leave to respond to S.A.
                                                                              Mission’s reply. BPWCP’s request for leave to file a response is GRANTED.

                                                                                                                        12
